Citation Nr: 1704683	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  10-06 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas.


THE ISSUE

Entitlement to service connection for a recurrent skin disorder to include, chloracne, acne vulgaris, seborrheic keratosis a hyper-pigmented papule and comedones claimed as the result of herbicide agent exposure.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Richard, Associate Counsel 





INTRODUCTION

The appellant in the instant appeal is the Veteran.  He had active service from November 1967 to October 1969. The Veteran served in the Republic of Vietnam and was awarded the Combat Action Badge.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Regional Office (RO) in Houston, Texas, which, in pertinent part, denied service connection for chloracne claimed as a result of herbicide agent exposure. In July 2013 and May 2016, the Board remanded the Veteran's appeal to the RO for additional action.

The Board has reframed the issue on appeal as service connection for a recurrent skin disorder to include chloracne, acne vulgaris, seborrheic keratosis a 
hyper-pigmented papule and comedones claimed as the result of herbicide agent exposure.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The report of a September 2013 VA skin examination states that the Veteran exhibited "pruritic and flaky" skin on his earlobes.  A diagnosis of "oily skin, otherwise normal" was advanced.  The term "pruritic" denotes "pertaining to or characterized by pruritus" and "pruritus" is defined as "an unpleasant cutaneous sensation which provokes the desire to rub or to scratch the skin to obtain relief."  DORLANDS ILLUSTRATED MEDICAL DICTIONARY, 1563 (31st ed. 2007).  The examiner advanced no etiology for the documented pruritus.  Further, the Board observes that the reported clinical findings are inconsistent with the diagnosis of "oily skin, otherwise normal."  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his service-connected skin disorder since May 2016, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2016).  

2. Associate with the record any VA clinical documentation not already of record pertaining to the treatment of the Veteran including that provided after May 2016

3. Then schedule the Veteran for a VA skin examination in order to assist in determining the nature and etiology of his claimed recurrent skin disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified recurrent skin disorder had its onset during active service; is related to the Veteran's in-service skin symptoms and/or his service in the Republic of Vietnam including his combat experiences and his presumed herbicide agent exposure; or otherwise originated during active service. The examiner should expressly state whether the Veteran has chloracne.

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.

4.  Readjudicate the Veteran's appeal. If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided with a Supplemental Statement of Case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC. An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




